           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

DAVID ANDREW CARTER
ADC #551314                                                       PLAINTIFF

v.                       No. 5:18-cv-302-DPM

DARRYL GOLDEN, Warden,
Delta Regional Unit, ADC;
LINDA DYKES, Deputy Warden,
Delta Regional Unit; and
PERCY ARNOLD, Major,
Delta Regional Unit, ADC                                    DEFENDANTS

                               ORDER
     The   Court   adopts    Magistrate       Judge     Ray's     unopposed
recommendation, NQ 24.   FED. R.   CIV. P. 72(b) (1983 addition to advisory
committee notes). Motion for summary judgment, NQ 17, granted.
Carter's complaint will be dismissed without prejudice.
     So Ordered.
                                            ~54{(1:
                                         D .P. Marshall Jr.
                                         United States District Judge

                                             3   W}Mcl,,__ ~).O
